I concur in the order affirming this cause. I am of the opinion the contract of insurance is divisible, and that the insurance of $900 upon the stock of *Page 638 
merchandise is severable from the $1,100 upon the building, furniture, and fixtures, and the breach of the warranty pertaining to the first item would not invalidate that portion of the policy pertaining to the latter, so as to preclude recovery thereon. Ins. Co. v. McKinley,14 Tex. Civ. App. 7, 37 S.W. 606; Roberts v. Ins. Co.,13 Tex. Civ. App. 64, 35 S.W. 955; Ins. Co. v. Green, 36 S.W. 143; Ins. Co. v. Tufts, 20 Tex. Civ. App. 147, 50 S.W. 180; Ins. Co. v. Brady, 41 S.W. 513; Ins. Co. v. Freeman, 33 S.W. 1091; Ins. Co. v. Luckett,12 Tex. Civ. App. 139, 34 S.W. 173.
The word "entire," as used in the clause "this entire policy shall be null and void," does not warrant a change of interpretation of the contract from that stated in the cases cited. Miller v. Ins. Co.,14 Okla. 81, 75 P. 1121, 65 L.R.A. 173, 2 Ann.Cas. 17.